


110 HR 5090 IH: To amend the Family and Medical Leave Act of 1993 to

U.S. House of Representatives
2008-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5090
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2008
			Mr. Barrow introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committees on
			 Oversight and Government
			 Reform and House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Family and Medical Leave Act of 1993 to
		  permit a family member of a wounded veteran to take leave under such Act after
		  a lesser period of service with an employer.
	
	
		1.Period of service required
			 for leave for family members of wounded veteransSection 101 of the Family and Medical Leave
			 Act of 1993 (29 U.S.C. 2611) is amended—
			(1)in paragraph (2),
			 by adding at the end the following:
				
					(D)Special rule for
				family members of covered servicemembersNotwithstanding subparagraph (A), in the
				case of an individual who is a spouse, parent, son, or daughter of a covered
				servicemember, such individual shall be considered an eligible employee for
				purposes of taking leave under section 102(a)(1)(C) in order to care for the
				covered servicemember, if the individual has been employed for at least 625
				hours of service with an employer.
					;
				and
			(2)by adding at the
			 end the following:
				
					(14)Covered
				servicememberThe term
				covered servicemember means a member of the Armed Forces,
				including a member of the National Guard or a Reserve, who is undergoing
				medical treatment, recuperation, or therapy, is otherwise in medical hold or
				medical holdover status, or is otherwise on the temporary disability retired
				list, for a serious injury or
				illness.
					.
			
